Title: To John Adams from Geffroy Lesz, 18 May 1797
From: Lesz, Geffroy
To: Adams, John


				
					
					18 May 1797
				
				Sunt in Germania rustici, qui, meo consilio et doctrina ducti, aut hae adhui aestate, aut mox post hiemem futuram, si eum familiis suis et mecum in Americam contendere, ibig coloniam condere volunt. Quuni vero ante quing antios America relinquissem, nunc iterum ab amicis illit meis per litteras precibus obsecratus sum maximis, ad eos revértendi, quibus et adnui.Quid ut eo faciliur, patricieg utlius fieret, mihi opus est commeatur, seu tessera liberi tutigitineris abs TE data, quam hisce litteris a venignitate Tua submisse peto, hujus forte argumenti latina tamen scripti:“Godofredum Lessium, Philosophiae Doctorem et Pastorem pluribem Colonorum ad Ohionem in America habitantium, nec non operibus theologibis ab eo editis apud creditos satis notum aestimatumg, ab illis volari, ut rediret, et munus sanctum, quod bello Indianorum novisimo ad tempus deposuerat, resusciperet. Qua propter illi cum familia sua et non nullis coloniae Ohionitae membrio, in Germania, huiusgz versantibur, iter terra mar in Americam erit ingressurus. Hoc igitur commeatu omnes lecturi praecipue magistratur, et praesecti militese nec non Pastores ecclesiae, hospiter, et quieung sint, rogantur, curandum, efficiendum atg permittendum, ut supradictur: Godofredus Lesseius cum muliere, liberis et omnibus illis, qui ejus testimonio quod membras essent ejus coloniae, utuntur, et ejus comiter sint, liberum iter tutis simumg habeat. Et quum tempur Germaniam relinquendi ad mansem diemg ab illis constifui non posset, quia nonnunquam itineris impedimenta domestica excupationum, tempos satis, morbigz insurgunt, scriptum hoc sui commeatur hic ab hoc die aug ad ultimatum Septembris anni valeat futuri. &ca &ca.”Quai quidem non praescribuntur, sed humiltime abs ETC petuntur. Si quid erit solvendum, id, eum, advenero, gratissima praessabo animo. Summum Numen TE custodiat atgz benedicat! Vale! Scriptum Sundii in Pomeraniæ Suecorum, XIII ante Calendar Junii, MDCCLXXXXVII.
				
					Letz Goffroy
				
				
			